In an action inter alia to recover damages for negligence, plaintiff appeals from an order of the Supreme Court, Orange County, entered July 3, 1974, which granted defendant’s motion for a change of venue to Kings County. Order reversed, with $20 costs and disbursements, and motion denied. In our view, defendant Brooklyn Public Library is not a branch of the City of New York within the meaning of CPLR 504 (subd 3), which provides, inter alia, that the place of trial of all actions against the city shall be in the county within the city in which the cause of action arose (see Matter of Brooklyn Public Library v Craig, 201 App Div 722; La Marca v Brooklyn Public Library, 256 App Div 954). Rabin, Acting P. J., Latham, Cohalan, Christ and Brennan, JJ., concur.